        Case 1:20-cv-07005-SHS Document 20 Filed 11/17/20 Page 1 of 22




                              UNITED STATES DISTRICT COURT

                              SOUTHERN DISTRICT OF NEW YORK


  Brian Newberry and Kameren Newberry,
  individually and as Trustees of the Newberry
  Family Trust,

                                  Petitioners,           Case No. 20-CV-7005 (SHS)(JLC)


                -against-


  Sri Prayal Wijegoonaratna and Ball Pond Capital,
  LLC,


                                 Respondents.




               ORDER AND FINAL JUDGMENT RECOGNIZING AND
                  CONFIRMING ARBITRATION AWARD


       This matter comes before the Court pursuant to "Petition for Confirmation of Arbitration

Award Finding Breach of Contract, and Awarding Attorneys' Fees and Interest," dated August

28, 2020 ("Petition") of the Petitioners Brian Newberry and Kameren Newberry. In their

Petition, Petitioners requests that the Court confirm an award entered on June 16, 2020 against

respondents Sri Prayal Wijegoonaratna and Ball Pond Capital, LLC in a proceeding before the

American Arbitration Association, AAA Arbitration Case No. 01-19-0000-7799 (''the AAA

Arbitration Award").
         Case 1:20-cv-07005-SHS Document 20 Filed 11/17/20 Page 2 of 22




        The parties have stipulated (a copy of which is attached as Exhibit A) that there is no

genuine dispute as to any material fact and that Petitioners are entitled to judgment as a matter of

law for the entire AAA Arbitration Award.

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED:
        1. TI1e Court has subject-matter jurisdiction over this matter under 28 U.S.C.

§1332(a)(2), because diversity of citizenship is complete between Petitioners, residents of the

State of California, and Respondents, who reside or have an office in the State of New York, and

the amount in controversy exceeds $75,000, exclusive of interest and costs. The Court further

has subject-matter jurisdiction under 9 U.S.C. § 9, which grants original federal jurisdiction over

an action or proceeding to confirm an arbitration award entered in a proceeding in the United

States. See 9 U.S.C. § 9. Here, the parties agreed to the application of the AAA Commercial

Rules and specifically AAA Commercial Rule 52(c) which provides in relevant pat1 that

"[p]arties to an arbitration under these rules shall be deemed to have consented that judgment

upon the arbitration award may be entered in any federal or state court having jurisdiction

thereof.". The application to confirm an arbitration award "shall be made and heard in the

manner provided by law for the making and hearing of motions." 9 U.S.C. § 6.

        2. TI1is Final Judgment fully incorporates herein and confirms as a judgment of this

Court the entire Arbitration Award entered by the AAA in the matter of Brian Newberry and

Kameren Newberry, individually and as Trustees of the Newberry Family Trust,

Claimants/Counterclaim-Respondents, vs. Sri Prayal Wijegoonaratna and Ball Pond Capital,

LLC, Respondents/Counterclaimants, AAA Arbitration Case No. 01-19-0000-7799 on June 16,

2020.

        3. The Court confirms the AAA Award in full and enters as judgment of this Court in

favor of Petitioners Brian Newben-y and Kameren Newberry:

                                                 1
         Case 1:20-cv-07005-SHS Document 20 Filed 11/17/20 Page 3 of 22




       a.      An award of$926,158.65 against Respondent Ball Pond Capital, LLC, which

represents compensatory damages of$700,000 and reimbursement offees and costs of

$226,158.65 and ofthat amount, Respondent Sri Prayal Wijegoonaratna is jointly and severally

liable for the sum of$205,935.43 plus interest of$16.93 daily from the date ofthe award, June

                                                                                2,530.22_
16, 2020, through the date ofthis judgment, November 16, 2020, in the amount of$___

       b.      An award ofprejudgment interest against Respondent Ball Pond Capital, LLC of

$74.46 daily accruing from the date ofthe award, June 16, 2020, through the date ofthis

judgment, November 16, 2020, in the amount of$11,466.84
                                              ____

       c.      An award against Respondents Sri Prayal Wijegoonaratna and Ball Point Capital,

LLC, jointly and severally, ofpost-judgment interest pursuant to 28 U.S.C. § 1961 accruing from

the date ofthis judgment until such date as judgment in this matter has been satisfied in full.

       d.      An award against Respondents Sri Prayal Wijegoonaratna and Ball Point Capital,

LLC, jointly and severally, ofthe attorneys' fees of$12,000 and expenses of$1,212.67 incutTed

in the bringing ofthis proceeding.

       4.      This Order and Final Judgment Recognizing and Confim1ing Arbitration Award

shall become effective upon entry by the Court.

 IT IS SO ORDERED

 Dated: New York, New York
       November 17, 2020                       SIDNEY H. STEIN
                                               UNITED STATES DISTRICT JUDGE




                                                  2
Case 1:20-cv-07005-SHS Document 20 Filed 11/17/20 Page 4 of 22




                EXHIBIT A1
..
         Case 1:20-cv-07005-SHS Document 20 Filed 11/17/20 Page 5 of 22
 ....



                             UNITED STA TES DISTRICT COURT

                             SO THERN DISTRICT OF NEW YORK


  Brian ewberry and Kameren ewberry,
  individually and as Trustees of the ewberry
  Family Trust,

                                 Petitioners,           Case No. 20-CV-7005 ( HS)( JLC)


                -against-


   Sri Prayal Wijegoonaratna and Ball Pond Capital,
   LL


                                Respondents.




        WHERE       this matter has come before the Court pur uant to "Petition for Confinnation

of Arbitration Award Finding Breach of ontract and Awarding ttomeys' Fees and lntere t ',

dated August 28 2020 of the Petitioners.

        WHERE       Petitioners Brian ewberry and Kameren      ewberry are seeking

confirmation of the Arbitrator's Final Award dated June 16, 2020 in The Matter of An

Arbitration Between Brian ewberry and Kameren ewberry, individually and as Trustees of

the ewberry Family Trust Claimants/ ounterclaim/Re pendent )(herein "Petitioners') and Sri

Prayal Wijegoonaratna and Ball Pond apital, LLC (Respondents/ ounterclaimant )(herein,

"Respondents ), American Arbitration       ociation Case o. 01-19-0000-7799 (the "Award").
Case 1:20-cv-07005-SHS Document 20 Filed 11/17/20 Page 6 of 22
Case 1:20-cv-07005-SHS Document 20 Filed 11/17/20 Page 7 of 22
Case 1:20-cv-07005-SHS Document 20 Filed 11/17/20 Page 8 of 22
Case 1:20-cv-07005-SHS Document 20 Filed 11/17/20 Page 9 of 22
Case 1:20-cv-07005-SHS Document 20 Filed 11/17/20 Page 10 of 22
Case 1:20-cv-07005-SHS Document 20 Filed 11/17/20 Page 11 of 22
Case 1:20-cv-07005-SHS Document 20 Filed 11/17/20 Page 12 of 22
Case 1:20-cv-07005-SHS Document 20 Filed 11/17/20 Page 13 of 22
Case 1:20-cv-07005-SHS Document 20 Filed 11/17/20 Page 14 of 22
Case 1:20-cv-07005-SHS Document 20 Filed 11/17/20 Page 15 of 22
Case 1:20-cv-07005-SHS Document 20 Filed 11/17/20 Page 16 of 22
Case 1:20-cv-07005-SHS Document 20 Filed 11/17/20 Page 17 of 22
Case 1:20-cv-07005-SHS Document 20 Filed 11/17/20 Page 18 of 22
Case 1:20-cv-07005-SHS Document 20 Filed 11/17/20 Page 19 of 22
Case 1:20-cv-07005-SHS Document 20 Filed 11/17/20 Page 20 of 22
Case 1:20-cv-07005-SHS Document 20 Filed 11/17/20 Page 21 of 22
Case 1:20-cv-07005-SHS Document 20 Filed 11/17/20 Page 22 of 22
